Title: Thomas Jefferson to James Monroe, 16 January 1816
From: Jefferson, Thomas
To: Monroe, James


          
            Dear Sir
             Monticello Jan. 16. 16.
          
          It being interesting to me that the inclosed letters should get safely to their destination, I pray you to give them a passage under the protection of your cover by your first dispatches to Paris & Leghorn. On my return from Bedford I had proposed a meeting of the arbitrators & surveyor to settle finally the question between you & mr Short. but successive snows which have kept the ground constantly covered since that have prevented. the surveyor guided by Price will measure the quantity, and I suppose the arbitrators, already understanding the question, will settle it together without going on the ground. I shall attend neither operation. I have an opportunity of getting some vines planted next month under the direction of M. David, brought up to the business from his infancy. will you permit me to take the trimmings of your vines, such I mean as ought to be taken from them the next month? it shall be done by him so as to ensure no injury to them.
          A M. La Motte of Havre wishing the consulate of that place, I have been requested to state to you what I know of him. during the revolution war Dr Franklin appointed a M. Limouzin Consul there, & I think he appointed La Motte vice consul. Limozin died & La Motte succeeded to the duties of the office, but whether appointed Consul in full, I do not remember. on the French revoln & decline of commerce he retired into the country & Cutting was appointed Consul. who since I know not. La Motte has now returned and wishes the office. what I know of him is that he is a very honest man, of great worth, very much respected there & very diligent. I knew him well while I was in France, & esteemed him highly. who are the competitors I know not; but you will judge of their comparative merit. ever & affectionately yours
          Th: Jefferson
        